        Case 1:18-cv-02046-RDB Document 108 Filed 05/12/21 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                                    *
U.S. SECURITIES AND EXCHANGE
COMMISSION,                                         *

       Plaintiff,                                   *
                                                           Civil Action No. RDB-18-2046
       v.                                           *

THE OWINGS GROUP, LLC, et al.,                      *

       Defendants.                                  *

*     *     *       *     *     *    *      *      *       *    *       *     *   *
     FINAL JUDGMENT AS TO DEFENDANTS THE OWINGS GROUP,
    LLC, OWINGS-1, LLC, OWINGS CAPITAL GROUP, LLC, AND OWINGS
                              CAPITAL FUNDS, LLC
      The Securities and Exchange Commission having filed a Complaint and Defendants

The Owings Group, LLC, Owings-1, LLC, Owings Capital Group, LLC, and Owings Capital

Funds, LLC (collectively “Defendants”) having failed to answer, the Court enters this Final

Judgment in accordance with Federal Rule of Civil procedure 55(b):

                                               I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a) to employ any device, scheme, or artifice to defraud;

       (b) to make any untrue statement of a material fact or to omit to state a material fact

                                               1
        Case 1:18-cv-02046-RDB Document 108 Filed 05/12/21 Page 2 of 6



            necessary in order to make the statements made, in the light of the circumstances

            under which they were made, not misleading; or

       (c) to engage in any act, practice, or course of business which operates or would

            operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following

who receive actual notice of this Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                               II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from violating Section 17(a) of the

Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in

interstate commerce or by use of the mails, directly or indirectly:

       (a) to employ any device, scheme, or artifice to defraud;

       (b) to obtain money or property by means of any untrue statement of a material fact

       or any omission of a material fact necessary in order to make the statements

       made, in light of the circumstances under which they were made, not misleading;

       or

       (c) to engage in any transaction, practice, or course of business which operates or

       would operate as a fraud or deceit upon the purchaser.


                                               2
        Case 1:18-cv-02046-RDB Document 108 Filed 05/12/21 Page 3 of 6



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following

who receive actual notice of this Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                               III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from violating Section 5 of the Securities

Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a) Unless a registration statement is in effect as to a security, making use of any means

       or instruments of transportation or communication in interstate commerce or of the

       mails to sell such security through the use or medium of any prospectus or otherwise;

       (b) Unless a registration statement is in effect as to a security, carrying or causing to be

       carried through the mails or in interstate commerce, by any means or instruments of

       transportation, any such security for the purpose of sale or for delivery after sale; or

       (c) Making use of any means or instruments of transportation or communication in

       interstate commerce or of the mails to offer to sell or offer to buy through the use or

       medium of any prospectus or otherwise any security, unless a registration statement

       has been filed with the Commission as to such security, or while the registration

       statement is the subject of a refusal order or stop order or (prior to the effective date

       of the registration statement) any public proceeding or examination under Section 8 of

       the Securities Act [15 U.S.C. § 77h].


                                                3
        Case 1:18-cv-02046-RDB Document 108 Filed 05/12/21 Page 4 of 6



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following

who receive actual notice of this Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).



                                               IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Owings Capital Funds, LLC is permanently restrained and enjoined from violating, directly or

indirectly, Section 206(4) of the Investment Advisers Act of 1940 (the “Advisers Act”) and Rule

206(4)-8 thereunder [15 U.S.C. § 80b-6(4) and 17 C.F.R. § 206(4)-8] by using the mails or any

means or instrumentality of interstate commerce:

       (a) to make any untrue statement of a material fact or to omit to state a material fact

       necessary to make the statements made, in the light of the circumstances under which they

       were made, not misleading, to any investor or prospective investor in a pooled investment

       vehicle; or

       (b) to engage in any act, practice, or course of business which is fraudulent, deceptive or

       manipulative, with respect to any investor or prospective investor in a pooled investment

       vehicle.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive

actual notice of this Judgment by personal service or otherwise: (a) Defendant Owings Capital

Funds, LLC’s officers, agents, servants, employees, and attorneys; and (b) other persons in active


                                                4
        Case 1:18-cv-02046-RDB Document 108 Filed 05/12/21 Page 5 of 6



concert or participation with Defendant Owings Capital Funds, LLC or with anyone described in

(a).

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant The Owings

Group, LLC is liable for disgorgement of $524,591, representing profits gained as a result of the

conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of

$90,470.41. Defendant The Owings Group, LLC and Defendant Mark Johnson are jointly and

severally liable with each other for these amounts, totaling $615,061.41.

       Defendant The Owings Group, LLC shall satisfy these obligations by paying the specified

amounts to the Securities and Exchange Commission within 14 days after entry of this Final

Judgment.

       Defendant The Owings Group, LLC may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to:

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; the name of the defendant in this action; and specifying that payment is made pursuant

to this Final Judgment.




                                                5
         Case 1:18-cv-02046-RDB Document 108 Filed 05/12/21 Page 6 of 6



        Defendant The Owings Group, LLC shall simultaneously transmit photocopies of evidence

of payment and case identifying information to the Commission’s counsel in this action. By

making this payment, Defendant The Owings Group, LLC relinquishes all legal and equitable

right, title, and interest in such funds and no part of the funds shall be returned to Defendant.

        The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 14 days following entry of this Final Judgment. Defendant The Owings

Group, LLC shall pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. §

1961.

        The Commission shall hold the funds, together with any interest and income earned thereon

(collectively, the “Fund”), pending further order of the Court. The Commission may propose a

plan to distribute the Fund subject to the Court’s approval. Such a plan may provide that the Fund

shall be distributed pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley

Act of 2002. The Court shall retain jurisdiction over the administration of any distribution of the

Fund. If the Commission staff determines that the Fund will not be distributed, the Commission

shall notify the Court for further proceedings as appropriate.



                                                 VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



Dated: ___May 12_________, 2021
                                                       ____________________________________
                                                       UNITED STATES DISTRICT JUDGE



                                                  6
